Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-3, 5, 7-9, 11-18, 20, 22-24, 26-52, 55, 57-59, 61-85 are pending. Claims 5, 7-9, 20, 22-24, 31-50, 55, 57-59, and 66-85 are withdrawn. Claims 4, 6, 10, 19, 21, 25, 53, 54, 56, 60 are canceled. Claims 1-3, 11-18, 26-30, 51-52, and 61-65 are under examination.  The amendment filed on 03/14/2022 in response to the Non-Final office Action of 10/14/2021 is acknowledged and has been entered.


Action Summary
Claims 1-3, 11-18, 26-30, 51-52, and 61-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Christina et al. (WO2008/067527 A1) in view of McLane et al. (US2008/0058300 A1) and Harvard Heart Letter, Harvard Health Publishing, September 2010 are withdrawn. 
Claims 1, 2, 11, 14, 51-52, 61, and 64 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-9 of U.S. Patent No. 9,504,700 in view of Christina et al (WO2008/067527 A1) are maintained, but modified and revisited in light of claim amendment.

			New rejection necessitated by claim amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the heart disorder, disease, trauma or condition is not resulting from obesity. However, the recitation of the heart disorder, disease, trauma or condition is not resulting from obesity is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications at the time the application was filed, had possession of the claimed invention. Obesity was only described in the specification in models of obesity by in Lantz et al.,52010. (See page 15; lines 4-5.) Nowhere the specification teaches or discloses heart disorder, disease, trauma or condition is not resulting from obesity. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 11-18, 26-30, 51-52, and 61-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Christina (WO2008/067527 A1) in view of McLane (US2008/0058300 A1), Harvard Heart Letter, Harvard Health Publishing, September 2010, and Song, Apoptosis (2008) 13:383–393. 
	Christina teaches a method of treating a musculoskeletal disease, the method comprising identifying an individual exhibiting the musculoskeletal disease or at risk for developing the musculoskeletal disease; and administering to the individual a therapeutically effective amount of a PTP inhibitor sufficient to alleviate the musculoskeletal disease, see claim1, wherein the PTP inhibitor in the manufacture of a medicament for the treatment or prevention of a musculoskeletal disease, see claim 2, wherein the musculoskeletal disease is muscular dystrophy. (See claim 10.) The mammal is a human. (See page 2; lines 14-15.) Moreover, Christina teaches the preferred PTP inhibitor can be PTPIb 1 (l-[3- Hydroxy-4-(l,l,4-trioxo-[l,2,5]thiadiazolidin-2-yl)-benzyl]-l,2,4,5-tetrahydro- benzo[c]azepin-3-one) or compound 2 (2-(4-{2-Acetylamino-3-[3-hydroxy-4-(l,l,4- trioxo-[l,2,5]thiadiazolidin-2-yl)-phenyl]-propionylamino}-butoxy)-6-hydroxy-benzoic acid methyl ester when added in combination with IGFl, a synergistic effect can be seen. (See Fig. 1.) Christina teaches the result would indicate that IGFl and a PTP inhibitor act at least additively potentially synergistically to produce larger myotubes and therefore indicate that IGFl and a PTP inhibitor can be co-administered simultaneously, to a mammal to increase muscle mass or to treat muscle atrophy. Alternatively, assay results can indicate that a PTP inhibitor is active alone, in which case use of the inhibitor in monotherapy to increase muscle mass or to treat muscle atrophy is indicated. (See page 26; lines 1-13.) Christina also teaches the compound can be applied intravenously and the therapeutically effective amount in vivo may range depending on the route of administration, between about 1 and 500 mg/kg, preferably between about 1 and 100 mg/kg. (See page 17; lines 15-19.) Christina further teaches the subject or individual is a human. (See page 2; line 14.) The patient taught by Christina et al. would be considered a patient in need of a plurality of stem cells because the instant specification teaches subject in need of a plurality of stem cells includes muscular dystrophy.
	Christina does not teach the PTPIB inhibitor is MSI-1436. Moreover, Christina does not teach heart disorder, disease, trauma or condition through restoration of heart muscle tissue and the heart disorder, disease, trauma or condition is not resulting from obesity.
	McLane teaches a method for inducing weight loss in an obese mammal, comprising: administering an effective amount of a composition comprising a pharmaceutically acceptable carrier or excipient and an aminosterol compound, PTP1B inhibitor according to the following formula:
  
    PNG
    media_image1.png
    505
    782
    media_image1.png
    Greyscale
. (See claim 1 and para [0018].) This compound is MSI-1436. (See Abstract.) The mammal is a human. (See claim 17.) Moreover, McLane teaches the mammal also suffers from a condition selected from the group consisting of: type II diabetes, high serum cholesterol, sleep apnea, pickwickian syndrome and nonalcoholic steatohepatitis, heart attack and stroke. (See paragraph [0015] and claim 2.) McLane teaches range from about 0.05 mg/kg to about 5 mg/kg, such as between about 0.07 mg/kg to about 3 mg/kg, such as between about 0.1 mg/kg to about 2 mg/kg, such as between about 0.3 mg/kg to about 1.5 mg/kg, such as between about 0.5 mg/kg to about 1 mg/kg, in single or divided daily doses. Methods of determining the most effective means and dosage of administration are well known to those of skill in the art and will vary with the composition used for therapy, the purpose of the therapy, the target cell being treated and the subject being treated. Single or multiple administrations can be carried out with the dose level and pattern being selected by the treating physician. Extended, delayed and/or sustained release formulations of compound 1436 can also be administered. (See para [0059].)
	Harvard Heart Letter teaches "heart attack" as shorthand for myocardial infarction (MI) — an interruption of blood flow to part of the heart muscle that damages or destroys a swath of heart cells (aka heart muscle injury), see second paragraph. 
	Song teaches hypoxia-reoxygenation (H/R) in severe injury in cultured rat cardiomyocytes and upregulated PTP-1B expression. (See Abstract.) Song teaches in particular, next to necrosis, apoptosis is also well recognized to play a role in the process of cell death of myocardial infarction following ischemia/reperfusion injury. (See page 383; right column; last paragraph.) Moreover, Song teaches inhibition of PTP-1B by SiRNA reduces cardiomyocyte apoptosis induced by H/R. PTP-1B, therefore, appears to be a novel therapeutic target in ischemic heart disease. (See page 384, right column; and first paragraph.) Song further teaches both hypoxia (lack of oxygen relative to metabolic needs) and reoxygenation (reintroduction of oxygen to hypoxic tissue) are very important in human pathophysiology because they occur in a wide variety of important clinical conditions such as myocardial infarction and stroke. (See page 384; left column, second paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer MSI-1436 in the amount claimed to a subject having myocardial infraction or heart attack that is not resulting from obesity to give Applicant’s claimed method. One would a reasonable success when administering another pharmacological agent (another PTPIB inhibition), in this case MSI-1436, would in fact also behave as an effective for treating myocardial infarction or heart attack in combination with an IGF1, because not only MSI-1436 is known to treat increase muscle mass as taught by Christina, but also because PTP1B is known to be upregulated or expressed hypoxia-reoxygenation (H/R) in severe injury of rat cardiomyocytes where H/R are known to occur in human myocardial infarction and stroke as taught Song and because McLane teaches MSI-1436 is a very effective PTP1B inhibitor  and lastly because heart attack is heart muscle injury caused by loss of blood supply as taught by Harvard Heart Letter. A person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar PTPIB effect as those PTPIB inhibitors specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective, absent factual evidence to the contrary and also because McLane teaches MSI-1436 is effective PTP1B inhibitor. The substitution of one PTPIB inhibitor, such as the one taught by Christina et al, for another, MSI-1436 alone or in combination with an IGF1, would have been obvious to one person skilled in the art to effectively treat myocardial infraction or heart attack that is not resulting from obesity with success in the absence of evidence to the contrary.   
With respect to “for stimulation or enhancement of regeneration or growth of a tissue or regeneration or growth of a plurality of stem cells; wherein the tissue is a skeletal muscle tissue or a skeletal system tissue; wherein stimulation or enhancement of regeneration or growth of the skeletal muscle tissue or the skeletal system tissue causes at least a partial restoration of the skeletal muscle tissue or the skeletal system tissue”, & “through restoration of heart muscle tissues” limitation appears to be the intended outcome of the method step. Since the method step claim is obvious over the cited combined prior arts, said intended outcome is necessarily present absent evidence to the contrary. Specifically, the effective amount of 0.5 mg/kg to 1 mg/kg taught by McLane et al. would be an amount effective for achieving “stimulation or enhancement of regeneration or growth of a tissue; wherein the tissue is a skeletal muscle tissue or a skeletal system tissue and restoration of heart muscle tissues. 
Applicants’ argument and Response to Applicants’ argument
Applicant argues that the utility of MSI-1436 has been demonstration in models of obesity (Lantz et al., 2010). No report of its capacity to stimulate regeneration has been previously described or demonstrated, “which positively recites the alternative element of condition resulting from obesity”. As such, the method of treatment in the amended claims for conditions not resulting from obesity is properly supported by the specification. 
In response, Applicant’s argument is not persuasive. The obesity models described in Lantz et al. 2010 is not a model of heart disorder, disease, condition, or trauma that is not resulting from obesity. Again, as discussed in the 112 section above, Nowhere the specification teaches or discloses heart disorder, disease, trauma or condition is not resulting from obesity.
Applicant argues that nothing in MCLane teaches the use of MSI-1436 to treat heart attack. Instead, McLane is directed to the use of compound 1436 for the induction of weight loss in obese mammal. 
In response, the Examiner does not dispute the fact that McLane does not teach MSI-1436 to treat heart attack. However, since PTP1B is known to be upregulated or expressed in hypoxia-reoxygenation (H/R) severe injury of rat cardiomyocytes where H/R are known to occur in human myocardial infarction and stroke as taught Song, since PTP1B inhibitor is known to increase muscle mass as taught by Christina, and since McLane teaches MSI1436 is an effective PTP1B inhibitor, one would reasonably expect MSI1436 as an effective PTP1B inhibitor to successfully treat myocardial infarction or heart attack that is not resulting from obesity. 
Applicant argues that Paragraph 11 of the Declaration filed on December 2, 2020 showed unexpected results of using MSI-1436 for muscle tissue regeneration. 
In response, Applicant’s argument is not persuasive. First, none of the commercially PTP1B inhibitors would have been expected to exert the same or substantially similar PTP1B effect as those PTP1B inhibitors for regenerating cardiac muscles. According to Enzo, February 2021, previously cited to rebut Applicant’s argument, discloses CinnGel is a PTP1B inhibitor not permeable to cell, See Abstract. Moreover, BML-267 product specification by Santa Cruz Biotechnology, copyright 2007-2021, previously cited here solely to rebut Applicant’s argument discloses BML-267 is for Research Use only and not intended for diagnostic or therapeutic use. BML have limited cell permeability, see Abstract and Description Section. Zhang et al., Pharmazie, 2019 Feb 1;74(2):67-72 previously cited solely to rebut Applicant’s argument teaches the hydrophobicity and low bioavailability of psoralidin limit its clinical application, although recent investigation has gained valuable data, see Abstract. Furthermore, CinnGEL 2-methylester product specification, by Santa Cruz Biotechnology, copyright 2007-2021, previously cited here solely to rebut Applicant’s argument discloses CinnGEL 2-methylester is for Research Use only and not intended for diagnostic or therapeutic use, see Abstract. Therefore, a person of ordinary skill in the art would not have expect CinnGel, BML-267, Psoralidin, and CinnGEL 2-ME) to induce regenerative cardiomyocyte when administer intraperitoneal at 1.25 µg/g daily when compared to control. In fact, a person or ordinary skill in the art would have expect MSI-1436 to induce significant increase in regenerative cardiomyocyte proliferation because McLane et al. clearly teaches MSI-1436 is an effective PTP1B inhibition and PTPB1 inhibitor is known to be upregulated or expressed in hypoxia-reoxygenation (H/R) severe injury of rat cardiomyocytes where H/R are known to occur in human myocardial infarction and stroke as taught Song. Second, the asserted data uses 1.25 µg/g which is equivalent to 1.25 mg/kg, intraperitoneal injection, and cardiac muscle injury. However, the claim broadly recites a genus of route of administration and a genus of therapeutically effective amount. As such, the asserted data is not commensurate in scope with the claim. Lastly, it is noted that the features upon which applicant relies (i.e., cardiac muscle injury) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present case, the rejection is based on replacing the PTP1B inhibitor taught by Christina et al. known for treating muscular atrophy (skeletal muscle injury) with the PTP1B inhibitor taught by McClane et al. known for treating cardiac muscle injury (i.e. heart attack) for the purpose of treating muscular atrophy. The data in the Declaration does not support the notion that replacing one PTP1B inhibitor for another alone or in combination with an IGF1 would in fact be effective for treating skeletal muscle injury. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 14, 51-52, 61, and 64 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-9 of U.S. Patent No. 9,504,700. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The US patent teaches a method of treatment of a subject having cardiac muscle tissue injury, the method comprising: administering to the subject a therapeutically effective amount of an aminosterol or a pharmaceutically acceptable salt thereof to stimulate or enhance regeneration or growth of the cardiac muscle tissue; wherein stimulation or enhancement of regeneration or growth of the cardiac muscle tissue causes at least a partial restoration or growth of the cardiac muscle tissue; and wherein the aminosterol is MSI-1436, see claim 1. The method of claim 1 further comprising: prior to the administering step, identifying a subject having the cardiac muscle tissue injury, see claim 2; wherein the aminosterol is an isomer of MSI-1436, see claim 3; in a human, see claim 4; wherein the therapeutically effective amount of the aminosterol is administered in combination with at least one additional active agent to achieve an additive or synergistic effect, see claim 5. The subject of the U.S. patent claims is a subject having cardiac muscle tissue injury that is not resulting from obesity. The claims of the U.S. patent anticipate the instant claims. 
Applicant requests to hold the double patenting rejection in abeyance until an allowable set of claims has been identified for the present application. Since no allowable set of claims has been identified, the double patenting rejection is maintained. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628